                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

RUTH A. HUNTER, et al.,

              Plaintiffs,

                                                Case No. 2:18-cv-01097
                                                Judge Edmund A. Sargus
       v.                                       Chief Magistrate Judge Elizabeth P. Deavers


RHINO SHIELD, et al.,

              Defendants.


                                     ORDER and
                            REPORT AND RECOMMENDATION

        This matter is before the Court for consideration of the failure of Defendant Dgebuadze

to file a response to the Court’s Order from October 31, 2019, directing him to Show Cause as to

why the Clerk should not enter default against him. (ECF No. 110.)

       This action was filed on September 21, 2018. (ECF No. 1.) The docket reflects that

Defendant Dgebuadze waived service of summons. (ECF No. 38). Defendant Dgebuadze filed a

Motion to Dismiss on October 19, 2018. (ECF No. 5.) Thereafter, Plaintiffs filed an Amended

Complaint (ECF No. 18), and Defendant Dgebuadze filed another Motion to Dismiss on

December 17, 2018 (ECF No. 39). This Motion to Dismiss was granted in part and denied in

part. (ECF No. 90.) On August 8, 2019, Attorneys Patrick H. Boggs and John P. Miller moved

to withdraw as counsel for Defendant Dgebuadze, asserting that they had been unable to make

contact with Defendant Dgebuadze. (ECF No. 80.) The Court granted the Motion to Withdraw

on September 12, 2019. (ECF No. 87.) On September 4, 2019, Plaintiffs moved to compel

discovery from Defendant Dgebuadze. (ECF No. 85.)
       Beginning on September 24, 2019, mail to Defendant Dgebuadze began to be returned as

undeliverable. (ECF Nos. 89, 97, 104, 108, 109, 113). The Court held a status conference on

October 3, 2019, for which Defendant Dgebuadze failed to appear. (ECF Nos. 93, 101.) As a

result, Defendant Dgebuadze was ordered to file a status report detailing the status of the

litigation from his perspective and verifying his address. (ECF No. 98.) Notably, the Court

directed that the Order be sent to Defendant Dgebuadze at an address in Indiana. (Id.) That

correspondence was not returned as undeliverable. Defendant Dgebuadze, however, did not

respond to this Order. On October 31, 2019, the Court ordered Defendant Dgebuadze to show

cause why the Clerk should not enter default against him for failing to obey Court orders or to

keep his address updated, again directing that the Order be sent to him at the address in Indiana.

(ECF No. 110.) The Court cautioned Defendant Dgebuadze that failure to comply with the

Order could result in default judgment against him. (Id.)

       To date, Defendant Dgebuadze has not filed anything in response to the Order to Show

Cause. Under the present circumstances, it is therefore RECOMMENDED that the Court direct

the Clerk to enter default against Defendant Dgebuadze and, once default is entered, that Plaintiff

be permitted to move for default judgment against this Defendant. Plaintiffs’ Motion to Compel

Discovery from Defendant Dgebuadze (ECF No. 85) is DENIED AS MOOT in light of this

recommendation.

                                   PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).



                                                     2
Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report an recommendation). Even when timely objections are filed, appellate

review of issues not raised in those objections is waiver. Robert v. Tesson, 507 F.3d 981, 994

(6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).

        The Clerk is DIRECTED to forward a copy of this Order by regular and certified mail,

and note such on the docket, to Defendant Dgebuadze at the following address:

                                           Aleksandre Dgebuadze
                                          1233 N. Downey Avenue
                                        Indianapolis, IN 46219-3008


        IT IS SO ORDERED.



Date: November 20, 2019                             /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       3
